UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JULIE MICHELLE McMILLEN,                                                          DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                             18-CV-01238F
 Social Security,                                                               (consent)
                            Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 JUSTINE DAVID JONES, of Counsel
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                            and
                                 KRISTIN M. ROGERS
                                 Special Assistant United States Attorney, of Counsel
                                 United States Attorney’s Office
                                 c/o Social Security Administration
                                 Office of General Counsel
                                 61 Forsyth Street, S.W.
                                 Suite 20T45
                                 Atlanta, Georgia 30303

                                            JURISDICTION

        On October 7, 2019, the parties to this action, in accordance with a Standing

Order, consented pursuant to 28 U.S.C. § 636(c) to proceed before the undersigned.


1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
(Dkt. 14). The matter is presently before the court on motions for judgment on the

pleadings filed by Plaintiff on June 27, 2019 (Dkt. 9), 2 and by Defendant on August 26,

2019 (Dkt. 10).



                                            BACKGROUND

        Plaintiff Julie Michelle McMillen (“Plaintiff” or “McMillen”), brings this action under

Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial review

of the Commissioner of Social Security’s final decision denying Plaintiff’s application for

social security disability benefits filed with the Social Security Administration (“SSA”), on

April 9, 2015, for Title II Disability Insurance benefits (“disability benefits”). AR 3 167-68.

In applying for disability benefits, Plaintiff alleges she became disabled on September

24, 2014, based on a missing L5-S1 disc that was replaced on March 3, 2015,

depression, anxiety, and panic attacks. AR at 181, 185. Plaintiff’s application initially

was denied May 13, 2015, AR at 73-79, 82-87, and on May 18, 2015, Plaintiff requested

an administrative hearing before an administrative law judge (“ALJ”), AR at 88-89, which

was held May 12, 2017, before ALJ Elizabeth Ebner in Falls Church, Virginia, with

Plaintiff, represented by Dennis Gaughn, Esq., appearing and testifying via

videoconference in Buffalo, New York. (R. 42-72). Vocational expert Sharon

Ringenberg (“the V.E.”) gave testimony by telephone. Id.




2 Although the Docket indicates Plaintiff filed another motion for judgment on the pleadings on June 27,
2019 (Dkt. 8), a plain reading of that document establishes it is not a motion but, rather, a letter to the
court advising that Justin Jones, Esq., is appearing in this case as Plaintiff’s counsel.
3 References to “AR” are to pages of the Administrative Record electronically filed by Defendant on April

29, 2019 (Dkt. 7).

                                                     2
        On July 26, 2017, the ALJ issued a decision denying Plaintiff’s claim, AR at 13-

29, which Plaintiff appealed to the Appeals Council. AR at 8-9. On September 13,

2018, the Appeals Council denied the request for review, rendering the ALJ’s decision

the Commissioner’s final decision. AR at 1-7. On November 7, 2018, Plaintiff

commenced the instant action seeking judicial review of the ALJ’s July 26, 2017

decision.

        On June 27, 2019, Plaintiff filed a motion for judgment on the pleadings (Dkt. 9)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 9-1) (“Plaintiff’s Memorandum”). On August 26,

2019, Defendant filed a motion for judgment on the pleadings (Dkt. 10) (“Defendant’s

Motion”), attaching the Commissioner’s Brief in Support of the Commissioner’s Motion

for Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local

Civil Rule 5.5 (Dkt. 10-1) (“Defendant’s Memorandum”). On September 13, 2019,

Plaintiff filed Plaintiff’s Reply to Defendant’s Brief in Support of the Defendant’s Motion

for Judgment on the Pleadings (Dkt. 11) (“Plaintiff’s Reply”). Oral argument was

deemed unnecessary.

        Based on the following, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED. The Clerk of Court is directed to close the file.



                                                  FACTS 4

        Plaintiff Julie Michelle McMillen (“Plaintiff” or “McMillen”), born June 7, 1977, was

39 years old as of the May 12, 2017 administrative hearing. AR at 167. Plaintiff lives


4 In the interest of judicial economy, recitation of the Facts is limited to only those facts necessary for
judgment on the pleadings.

                                                       3
with her husband and has three minor children who are in the legal custody of Plaintiff’s

mother, and with whom Plaintiff has supervised visits once a week. AR at 46-47.

Plaintiff is a high school graduate having attended regular classes, and completed

vocational training in phlebotomy. AR at 186. Although Plaintiff obtained a driver’s

license, she let it expire because her medications render her unable to sufficiently

concentrate on the road. AR at 55. At age 16, Plaintiff injured her left knee in a

snowboarding accident and now has arthritis in the knee. AR at 316. Plaintiff has past

relevant work experience as a certified nurse assistant (“CNA”), housekeeper at a hotel,

machinist in a manufacturing facility, and a teacher’s aide at a daycare. AR at 186.

Plaintiff’s primary health care provider is Lakeshore Primary Care Associates, LLP

(“Lakeshore Primary”). AR at 315-87.

        In 2009, Plaintiff sustained a severely damaged L5-S1 disc attributed to an

incident of domestic abuse by her former boyfriend and father of her two youngest

children. AR at 54-55. Plaintiff’s disability benefits claim has been primarily based on

this back injury.

        Plaintiff was most recently employed on September 24, 2014 as a machinist. AR

at 50, 185. Plaintiff alleges she stopped working on the advice of her doctor, and was

pursuing a worker’s compensation claim because of an injury to her left knee. 5 AR at

54. See AR at 373 (note from Lakeshore Primary physician assistant Michelle G.

Warner (“P.A. Warner”), dated September 29, 2014, excusing Plaintiff from working

from September 2, 2014, through November 10, 2014, because of back pain).



5Plaintiff did not include her left knee injury in her claimed medical conditions listed in her disability
benefits application. See AR at 185 (listing medical conditions on which Plaintiff bases her disability
benefits claim).

                                                       4
       On November 5, 2014, Plaintiff commenced treatment with James G. Egnatchik,

M.D. (“Dr. Egnatchik”), a neurosurgeon, for her chronic low back pain. AR at 396. A

November 14, 2014 MRI of Plaintiff’s lumbar spine, ordered by Dr. Egnatchik, “revealed

a significantly degenerative disk at L5-S1 with a left paracentral disc herniation.” AR at

393-94, 400.

       On December 12, 2014, Plaintiff commenced pain management treatment with

Paul T. Biddle, M.D. (“Dr. Biddle”), an anesthesiologist and pain management specialist,

who prescribed narcotic pain medication for which routine laboratory drug screening

showed Plaintiff in compliance with the treatment protocol. AR at 417-31.

       On March 3, 2015, Dr. Egnatchik performed a laminectomy, i.e., surgical

replacement of Plaintiff’s damaged L5-S1 disc. AR at 54, 411-13. At a follow-up

appointment on April 1, 2015, Plaintiff was described as “doing quite well” and “slowly

increasing her activities,” but continued to have pain in her low back radiating into her

legs. AR at 389. At an April 6, 2015 appointment with Dr. Biddle, Plaintiff reported she

was able to manage her pain with medication, which sometimes made her groggy, but

Plaintiff did not then want to make any changes to her pain management protocol. AR

at 417-19.

       On May 12, 2015, Plaintiff fell down some stairs resulting in significant pain in her

low back that radiated into her legs. AR at 462. Following the fall, Plaintiff sought

medical help from South Buffalo Mercy Emergency Room where a CT scan of Plaintiff’s

back showed no significant hardware failure or fractures, and an MRI showed a far

lateral disc herniation at L3-L4 of the left side, with L4-L5 unchanged and nothing in the




                                             5
MRI showed anything more than trauma that was expected to gradually subside and for

which no surgery was recommended. AR at 462-64. 6


                                             DISCUSSION

1.      Standard and Scope of Judicial Review

        A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 month.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine


6 In September 2016, Plaintiff fell down a flight of stairs and re-injured her back. AR at 435-36. Because
this happened after the date Plaintiff was last insured for purposes of disability benefits, the court does
not further consider the effects of this incident on Plaintiff’s instant claim.

                                                     6
whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 7 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and

416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker,

675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the applicant is

engaged in substantial gainful activity during the period for which the benefits are

claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in such

activity, the inquiry ceases and the claimant is not eligible for disability benefits. Id.

Next to be determined is whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities, as defined in

the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent such an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part 404, Subpart

P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and meets the duration

requirement, 8 there is a presumption of inability to perform substantial gainful activity,

and the claimant is deemed disabled, regardless of age, education, or work experience.

42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and




7 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of

the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
8 The duration requirement mandates the impairment must last or be expected to last for at least a

continuous twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.

                                                  7
416.920(d). As a fourth step, however, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant’s “residual functional

capacity,” which is the ability to perform physical or mental work activities on a

sustained basis, notwithstanding the limitations posed by the applicant’s collective

impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of

any past relevant work (“PRW”). 9 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the

applicant remains capable of performing PRW, disability benefits will be denied, id., but

if the applicant is unable to perform PRW relevant work, the Commissioner, at the fifth

step, must consider whether, given the applicant’s age, education, and past work

experience, the applicant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy.” Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks and citation omitted); 20 C.F.R. §§

404.1560(c) and 416.960(c). The burden of proof is on the applicant for the first four

steps, with the Commissioner bearing the burden of proof on the final step. 20 C.F.R.

§§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.

2008).

         In the instant case, the ALJ found Plaintiff meets the Act’s insured status

requirement through June 30, 2015, AR at 18, Plaintiff did not engage in substantial

gainful activity since September 24, 2014, her alleged disability onset date, through

June 30, 2015, Plaintiff’s date last insured, id. at 18, Plaintiff suffers from the severe



9“Past relevant work” or “PRW” is defined as work the claimant performed within the past 15 years as
substantial gainful activity, for a sufficient period of time for the claimant to learn how to perform the work.
20 C.F.R. §§ 404.1560(b)(1), 404.1565, and 416.960(b). Whether past work qualifies as relevant is
determined either as the claimant actually performed it, or as the work generally is performed in the
national economy. Id.


                                                       8
impairments of status post laminectomy and lumbar spine fusion, post laminectomy

syndrome, status post left knee injury, and chronic low back pain, id., at 18-19, but that

Plaintiff does not have an impairment or combination of impairments meeting or

medically equal to the severity of any listed impairment in Appendix 1. Id. at 19-20.

The ALJ also found that Plaintiff retains the residual functional capacity to perform

sedentary work as defined under 20 C.F.R. § 404.1567(a), with additional limitations of

being able to frequently operate foot and hand controls, reach overhead in all directions,

and handle, occasionally climb ramps and stairs, never climb ladders, ropes, or

scaffolds, occasionally balance, stoop, and crouch, never kneel or crawl, never work at

unprotected heights, no exposure to dangerous moving mechanical parts, only

occasional exposure to vibration, complete only simple routine tasks, was expected to

be off-task five percent of a regular workday for rest breaks, and required use of a cane

to walk short distances. Id. at 20-23. Based on these limitations, the ALJ determined

Plaintiff could not perform her past relevant work as a machinist, certified nurse aide

and housekeeper, id. at 23-24, but based on her RFC, age, education, and ability to

communicate in English, could perform work as an addresser, mail clerk, and eye glass

polisher as those jobs are classified in the Dictionary of Occupational Titles. Id. at 24-

25. Accordingly, the ALJ determined Plaintiff is not disabled as defined under the Act.

Id. at 25.

       In support of judgment on the pleadings, Plaintiff argues the ALJ, in determining

Plaintiff’s RFC, did not rely on any medical opinions but, instead, relied on raw medical

data and failed to develop the record such that the RFC determination is not supported

by substantial evidence, Plaintiff’s Memorandum at 15-21, and the ALJ ignored two



                                             9
opinions from Dr. Egnatchik, the neurosurgeon who performed Plaintiff’s laminectomy,

who indicated Plaintiff was temporarily disabled and whom the ALJ should have

recontacted for a complete opinion about Plaintiff’s functional abilities. Id. at 21-22.

Defendant argues the ALJ properly evaluated Plaintiff’s RFC which did not require

further developing the record, Defendant’s Memorandum at 6-9, nor was the ALJ

required to recontact Dr. Egnatchik. Id. at 9-10. In reply, Plaintiff reiterates the ALJ

rejected all medical opinions and improperly relied on raw evidence, Plaintiff’s Reply at

1-4, and should have recontacted Dr. Egnatchik. Id. at 4-5. Because no challenge is

raised to the first, second, third and fifth steps of the five-part analysis, the court does

not address them, but limits its review to only the fourth step, i.e., whether the ALJ’s

determination that Plaintiff retains the residual functional capacity for a limited range of

sedentary work that exists in the national economy is supported by substantial evidence

in the record.

       As stated, at the Fourth Step of the five-step analysis, the ALJ considers the

applicant’s “residual functional capacity,” i.e., the ability to perform physical or mental

work activities on a sustained basis despite limitations posed by the applicant’s

collective impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the

demands of any PRW. 20 C.F.R. §§ 404.1520(e) and 416.920(e). Disability benefits

will be denied at the fourth step if the applicant remains capable of performing PRW, id.,

as well as at the fifth step if, given the applicant’s age, education, and past work

experience, the applicant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy.” Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks and citation omitted); 20 C.F.R. §§



                                              10
404.1560(c) and 416.960(c). In the instant case, the ALJ found Plaintiff, despite her

impairments, remained capable of a limited range of sedentary work which, according to

the relevant regulation,

       involves lifting no more than 10 pounds at a time and occasionally lifting or
       carrying articles like docket files, ledgers, and small tools. Although a sedentary
       job is defined as one which involves sitting, a certain amount of walking and
       standing is often necessary in carrying out job duties. Jobs are sedentary if
       walking and standing are required occasionally and other sedentary criteria are
       met.

20 C.F.R. § 404.1567(a).

Insofar as Plaintiff maintains the ALJ erred in rejecting medical opinions in the record

regarding Plaintiff’s functional or work capacity limitations and relying only on raw

medical evidence which is insufficient to support the ALJ’s RFC assessment, Plaintiff’s

Memorandum at 15-18; Plaintiff’s Reply at 1-4, a plain reading of the record establishes

substantial evidence supports the ALJ’s decision.

       In particular, where the record contains sufficient evidence to permit the ALJ to

render a common-sense RFC determination the ALJ is not required to develop the

record by seeking a physician’s function-by-function assessment of the Plaintiff. Tankisi

v. Comm'r of Soc. Sec., 521 Fed.Appx. 29, 34 (2d Cir. Apr. 2, 2013) (affirming District

Court’s decision that ALJ’s determination that disability claimant’s RFC did not render

her disabled was supported by substantial evidence, which did not include a function-

by-function assessment, but included two consultative examinations which were

consistent with an extensive medical record and the findings of one of the claimant’s

treating physicians). In reaching such conclusion, “a medical source statement or

formal medical opinion is not necessarily required.” Monroe v. Commissioner of Social

Security, 676 Fed.Appx. 5, 8 (2d Cir. 2017) (citing Tankisi, 521 Fed.Appx. at 34, and

                                             11
Pellam v. Astrue, 508 Fed.Appx. 87, 90 (2d Cir. 2013) (upholding ALJ’s RFC

determination where physician’s opinion was rejected but ALJ relied on physician’s

clinical findings and treatment notes”). In evaluating whether the requisite substantial

evidence exists, the court must “defer to the Commissioner’s resolution of conflicting

evidence,” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012), and the

Commissioner’s findings of fact may be rejected “only if a reasonable factfinder would

have to conclude otherwise.” Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448

(2d Cir. 2012) (internal quotation marks and citation omitted). In the instant case, the

medical record is extensive and contains sufficient evidence from which the ALJ was

permitted to assess Plaintiff’s RFC. See Tankisi, 521 Fed.Appx. at 34 (remand not

required to further develop the record where “the record contains sufficient evidence

from which an ALJ can assess the petitioner’s residual functional capacity”).

       In particular, here, the ALJ did not, contrary to Plaintiff’s assertion, base her RFC

determination on raw medical data but, instead, considered all the medical evidence

pertaining to the relevant period including medical opinions and treatment progress

notes, in arriving at the RFC. The ALJ specifically relied on office treatment notes from

Lakeshore Primary where Plaintiff received primary medical care, AR at 316-77, from

Buffalo Neurosurgery Group with whom Dr. Egnatchik is associated, AR at 388-415,

462, and Dr. Biddle, the pain management specialist who treated Plaintiff in connection

with her unresolved back pain, AR at 417-30, as well as the hospital records pertaining

to Plaintiff’s March 3, 2015 lumbar laminectomy. AR at 285-314. The ALJ determined

that during the relevant period, i.e., September 24, 2014, when Plaintiff last worked, and

June 30, 2015, Plaintiff’s last date insured, Plaintiff complained of back and knee pain,



                                             12
and limited range of motion for which Plaintiff was treated with pain medication and

injections, which offered limited relief, AR at 21-22 (citing AR 317-77, 427), and Plaintiff

underwent surgery on March 3, 2015. AR at 21 (citing AR at 284-90). The ALJ

particularly noticed Plaintiff’s September 24, 2014 examination by P.A. Warner at

Lakeshore Primary, when Plaintiff complained of back pain for which P.A. Warner

administered an injection. AR at 21 (citing AR at 316-19). It was following this

appointment that P.A. Warner provided Plaintiff with a note excusing Plaintiff from

working until November 10, 2014 because of back pain. AR at 373. On April 2, 2015,

Plaintiff reported to Dr. Egnatchik that her back was improving and she was slowly

increasing her activities. AR at 389. Dr. Egnatchik found Plaintiff ambulated with a

steady gait with no assistive devices, able to rise on her toes, rock back on her heels,

perform partial deep knee bends, had lower extremity strength of 5+/5 in all muscle

groups, and her reflexes were intact and symmetrical. AR at 390. Following her

surgery, Plaintiff continued to receive pain management from Dr. Biddle who, on April 6,

2015, diagnosed post laminectomy syndrome (lack of pain relief despite recovering well

from spinal surgery) in her lumbar region, and lumbar joint arthropathy, and prescribed

narcotic pain relievers which Plaintiff reported managed her pain well. AR at 417-18.

The ALJ took further notice of Dr. Egnatchik’s report of May 15, 201, that on May 12,

2015, Plaintiff fell down some stairs resulting in significant pain in her low back that

radiated into her legs, but that a CT scan of Plaintiff’s back showed no significant

hardware failure or fractures and an MRI showed only some minor trauma that was

expected to gradually subside and for which no surgery was recommended. AR at 21-

22 (citing AR at 462-63). Physical examination by Dr. Egnatchik on July 7, 2015,



                                             13
showed no focal motor weakness (based on a neurological deficit), Plaintiff walked

without assistive devices, and had no sensory changes. AR at 464. The ALJ further

considered Plaintiff’s complaints, made after the date last insured, of left knee pain

which Plaintiff attributes to a snowboarding injury at age 16, and which Plaintiff treated

with medication. AR at 22 (citing AR at 433-40 (Southtowns Neurology), and 441-61

(Excelsior Orthopaedics, LLP)). The ALJ observed that Plaintiff’s complaints regarding

her left knee were somewhat inconsistent, with Plaintiff failing to follow up with physical

therapy prescribed for her left knee, citing her physician’s findings that her back problem

would not permit her to participate in physical therapy, despite having recently

undergone corrective back surgery, AR at 22, and Plaintiff’s use of a knee brace and

walking with a normal gait. AR at 441-42. Accordingly, the record fails to support

Plaintiff’s argument that the ALJ relied on only raw medical data in determining

Plaintiff’s RFC.

       Nor did the ALJ err in relying on the absence of any treatment records for

Plaintiff’s mental health complaints as establishing Plaintiff had not more than a “mild”

limitation in any of the four functional areas relative to a medically determinable mental

impairment. A thorough review of the administrative record fails to establish that

Plaintiff sought or receives any psychiatric treatment; rather, the record with regard to

Plaintiff’s mental health is limited to references in medical records from Lakeshore

Primary that Plaintiff was diagnosed with anxiety for which the anti-anxiety medication

Xanax was prescribed, with no indication who made the anxiety diagnosis or when.

See, e.g., AR at 318 (noting at September 24, 2014 examination that Plaintiff has been

taking Xanax for years to control anxiety). Accordingly, the ALJ’s assessment that



                                             14
Plaintiff’s mental impairment poses no more than a mild limitation to her residual mental

functional capacity, AR at 19, is supported by substantial evidence in the record.

       Nor did the ALJ err in failing to recontact Dr. Egnatchik for clarification of his

January 27, 2015 opinion that Plaintiff is “temporarily totally disabled,” AR at 377, and

his April 2, 2015 opinion that Plaintiff is “100% totally temporarily disabled,” AR at 389-

90, and to obtain a functional assessment of Plaintiff’s functional limitations. In

particular, a plain reading of the opinions establish they were rendered in connection

with the laminectomy Plaintiff underwent on March 3, 2015 which was successful with

regard to the physical replacement of the degenerated L5-S1 disc, with Dr. Egnatchik

finding on April 2, 2015, that Plaintiff was “doing quite well,” ambulating with a steady

gate and without assistive devices, able to rise on toes, rock on heels, perform partial

deep knee bends, with intact strength in lower extremities, and reflexes intact and

symmetrical. AR at 390. Dr. Egnatchik also expected Plaintiff’s physical condition to

continue to improve with recent X-rays of Plaintiff’s lumbar spine showing “her

instrumentation to be intact and incorporating quite nicely.” Id. Moreover, Dr.

Egnatchik’s assessment of Plaintiff as being temporarily and totally disabled uses terms

applicable to worker’s compensation claims as opposed to Social Security disability

claims for which the concept of a “partial” disability does not apply, and the

determination of a claimant’s disability under the Act is reserved for the Commissioner.

See Taylor v. Barnhart, 83 Fed.Appx. 347, 349 (2d Cir. 2003) (affirming that district

court did not err in affording claimant’s treating physician’s opinion that the claimant was

“temporarily totally disabled” no weight “since the ultimate issue of disability is reserved

for the Commissioner.”). Significantly, the ALJ was not bound by the opinion of Dr.



                                              15
Egnatchik, nor by a determination on a claimant’s workers’ compensation claim. See

Thompson v. Commissioner of Social Security, 2019 WL 4016167, at * 4 (W.D.N.Y.

Aug. 26, 2019) (finding ALJ properly discounted opinions rendered in connection with

workers’ compensation claim “because workers compensation claims are governed by

different standards than Social Security disability benefits claims; therefore, an opinion

rendered for workers’ compensation purposes is not binding on the ALJ.”) (citing

Cobbins v. Comm’r of Soc. Sec., 32 F.Supp.3d 126, 135 (N.D.N.Y. 2012)).

       Accordingly, the record does not support Plaintiff’s claim that the ALJ should

have recontacted Dr. Egnatchik for clarification given, as discussed above, Discussion,

supra, at 12-14, that the ALJ’s assessment of Plaintiff’s RFC is supported by substantial

evidence in the record.

       Moreover, because Plaintiff seeks disability benefits under Title II, she was

required to establish disability as of the date last insured, i.e., June 30, 2015, 20 C.F.R.

§ 404.131(a) (“To establish a period of disability, [the claimant] must have disability

insured status in the quarter in which [she] becomes disabled or in a later quarter in

which [she is] disabled.”) (bracketed material added), and the ALJ appropriately limited

her consideration of the record to whether Plaintiff was able to establish disability by

that date. AR at 22-23.

       The ALJ’s assessment of Plaintiff’s RFC is supported by substantial evidence in

the record, as is the ALJ’s finding that Plaintiff’s RFC permits her to perform jobs that

exist in the national economy.




                                             16
                                   CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 9) is DENIED; Defendant’s Motion

(Dkt. 10) is GRANTED. The Clerk of Court directed to close the case.

SO ORDERED.


                                          /s/ Leslie G. Foschio
                          ______________________________________
                                          LESLIE G. FOSCHIO
                                  UNITED STATES MAGISTRATE JUDGE

DATED:       March 3rd, 2020
             Buffalo, New York




                                          17
